Citation Nr: 1222291	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  05-16 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip condition, claimed as secondary to a service-connected right knee disability and a service-connected lumbar disc disease.
 
2.  Entitlement to service connection for a cervical spine disability, claimed as secondary to a service-connected right knee disability and a service-connected lumbar disc disease.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1980 and from May 1984 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the above claims.

In September 2008, the Board denied the Veteran's claim and he appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In October 2009, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the October 2009 Court order.

In April 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

A cervical spine disability did not have its onset during active service, result from disease or injury in service, and was not was caused or aggravated by the Veteran's service-connected right knee disability and service-connected lumbar disc disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability, on a direct basis and as secondary to service-connected right knee disability and service-connected lumbar disc disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in May 2004, March 2006, and August 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The March 2006 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claims were readjudicated in the September 2011 and December 2011 supplemental statements of the case.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, he has been provided with an appropriate VA examination in connection with his present claims.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 

II.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Post-service medical treatment records show that the Veteran had been diagnosed as having cervical spine spondylosis.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds that the medical evidence from service does not show, nor does the Veteran contend, that cervical spine disability had its onset in service.  Service treatment records are silent for any complaints or findings related to the cervical spine and the medical evidence shows that the Veteran was not treated for a cervical spine disability until July 1994, over 4 years following his first period of service.  The time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, the Veteran was afforded VA examinations in connection with his claim.  In a January 2004 VA examination, the examiner essentially attributed the Veteran's early degenerative changes in his cervical spine to the aging process.  In an April 2011 VA examination report, the examiner opined that the Veteran's cervical spine disability was not attributable to his military service as his service treatment records are silent for a neck condition.  These opinions were based upon review of the claims file and a physical examination, and are found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  There is no competent medical evidence of record showing that the Veteran's cervical spine disability had its onset during active service or is related to any in-service disease or injury.  Private and VA medical treatment records regarding the Veteran's cervical spine disability make no mention of any link between this condition and service.  

The Veteran claims that his cervical spine disability is secondary to his service-connected right knee and lumbar disc disease.  The evidence of record, however, does not support this claim.  

The January 2004 VA examiner opined that the Veteran's service-connected low back disability had developed with the passage of time into degenerative changes of the lumbar spine and the same aging process had caused early degenerative changes in his cervical spine which would not be secondary to the original lumbar strain, but was an independent condition.  In an April 2011 VA examination, the examiner opined that the Veteran's cervical spine spondylosis was not proximately due to, the result of, or chronically aggravated by his service-connected disabilities involving the right knee and/or lumbar spine because neither of the service-connected disabilities were known causes of cervical spine spondylosis.  The examiner also stated that medical expertise does not support aggravation of this condition beyond natural progression by the service-connected disabilities involving his right knee and/or lumbar spine.  These opinions were based upon review of the claims file and a physical examination, and are found to be persuasive.  See Prejean, 13 Vet. App. at 448-49.  In addition, there is no competent medical evidence of record showing that the Veteran's cervical spine disability was caused or aggravated by his service-connected disabilities.  Private and VA medical treatment records regarding the Veteran's cervical spine disability make no mention of any link between this condition and his right knee and lumbar spine disabilities.  

For the reasons and bases provided above, the evidence in this case preponderates against the claim for service connection for a cervical spine disability on a direct basis and as secondary to the service-connected right knee disability and lumbar disc disease.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disability is denied.


REMAND

The Board finds that an examination is necessary to determine whether service connection is warranted for the Veteran's right hip disability.  The Veteran's post-service treatment records show that he began having treatment for his right hip in November 2001.  In a January 2004 VA examination, the examiner opined that it would require speculation to relate the Veteran's right hip bursitis to his service-connected bilateral knee conditions.  He stated that it was less likely that the hip condition was secondary to the Veteran's knee arthritis because the physiologic processes or pathology of each condition was different.  The examiner failed to provide an opinion on whether the Veteran's claimed disabilities were aggravated by his service-connected conditions or whether they were directly related to service.
      
In April 2004, the Veteran's private physician, Robert Snowden, MD, submitted a letter stating that it was quite possible that the Veteran's low back pain and perhaps even the right hip pain have been aggravated by the alteration in his gait produced by the degenerative arthritis in the knees.  This opinion, however, is speculative because of his use of the terms "quite possible" and "perhaps."  In a subsequent letter dated November 2009, Dr. Snowden stated that the Veteran had been under his care for the last several years for degenerative and posttraumatic arthritis of the knees and right hip and it was his professional opinion that more likely than not the Veteran's right hip disability was directly and casually related to posttraumatic arthritis of the right knee.  The private physician failed to provide support for the opinion provided.

In an April 2011 VA examination, the examiner offered a counter opinion, but adequate rationale was not provided.  In a November 2011 examination, the examiner did not adequately address whether the Veteran's right hip disability has been aggravated by the alteration in his gait produced by the degenerative arthritis in the knees and/or lumbar disc disease.  As such, another examination is necessary in order to make a determination in this case.  


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his right hip disability and the onset and/or chronicity of the symptoms since service.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  After obtaining any additional treatment records, schedule the Veteran for a VA examination to address the etiology of his right hip disability.  The claims file should be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should indicate whether it is at least as likely as not that the Veteran's right hip disability was caused or aggravated as a consequence of the Veteran's service-connected right knee disability and lumbar disc disease, including any alteration in his gait produced by these other disorders.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner's report should set forth all examination findings, and include a complete rationale for all opinions and conclusions reached, with specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

3.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


